     Case 4:18-cr-00260-RSB-CLR Document 432 Filed 01/30/19 Page 1 of 13


                                                                       -"-"iNAHciv;'''
                                                                       .'«,von
                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF GEORGIAClt«?,i^
                               SAVANNAH DIVISION                    "s..
                                                                            '•   GA.
UNITED STATES OF AMERICA

V.                                                   CR 418-260


ELIZABETH KITCHENS


                                 PT.EA AGREEMENT


       Defendant, Elizabeth I^itchens, represented by her counsel I. Cain Smith, Esq.,

and the United States of America, represented by Assistant United States Attorneys

Greg Gilluly and Frank Pennington, have reached a plea agreement in this case. The

terms and conditions of that agreement are as follows.

1.     Guiltv Plea


       Defendant agrees to plead guilty to a Conspiracy to Possess with Intent to

Distribute and to Distribute a Quantity of Methamphetamine, a lesser-included

offense contained within Count One of the Indictment; to Count 23, Felon in

Possession of a Firearm.


2.     Elements and Factual Basis

       The elements necessaiy to prove the lesser-included offense of Count One are

as follows:

       FIRST:        That two or more people in some way agreed to try to accomphsh
                     a shai'ed and unlawful plan to possess a quantity of
                     methamphetamine;

       SECOND:       That the defendant knew the unlawful purpose of the plan and
                     willfully joined in it; and
Case 4:18-cr-00260-RSB-CLR Document 432 Filed 01/30/19 Page 2 of 13
Case 4:18-cr-00260-RSB-CLR Document 432 Filed 01/30/19 Page 3 of 13
Case 4:18-cr-00260-RSB-CLR Document 432 Filed 01/30/19 Page 4 of 13
Case 4:18-cr-00260-RSB-CLR Document 432 Filed 01/30/19 Page 5 of 13
Case 4:18-cr-00260-RSB-CLR Document 432 Filed 01/30/19 Page 6 of 13
Case 4:18-cr-00260-RSB-CLR Document 432 Filed 01/30/19 Page 7 of 13
Case 4:18-cr-00260-RSB-CLR Document 432 Filed 01/30/19 Page 8 of 13
Case 4:18-cr-00260-RSB-CLR Document 432 Filed 01/30/19 Page 9 of 13
Case 4:18-cr-00260-RSB-CLR Document 432 Filed 01/30/19 Page 10 of 13
Case 4:18-cr-00260-RSB-CLR Document 432 Filed 01/30/19 Page 11 of 13
Case 4:18-cr-00260-RSB-CLR Document 432 Filed 01/30/19 Page 12 of 13
Case 4:18-cr-00260-RSB-CLR Document 432 Filed 01/30/19 Page 13 of 13
